Opinion by
Keefe, J.
It was stipulated that certain items of the merchandise consist of cheese similar in all material respects to that the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706), Abstract 42146, and Abstract 48269. In accordance therewith it was held that an allowance of 2)4 percent should have been made-in the weight of the cheese to compensate for the weight of the foreign substance on the outside of the cheese. As to the cheese similar to that the subject of Scaramelli v. United States, supra, and Abstract 48539, it was held that same is dutiable upon the basis of the net weight of the cheese as returned by the United States weigher, not including the weight of the strings, less 2)4 percent for the inedible coverings. As to the cheese similar to that passed upon in Kraft Phenix Cheese Corp. v. United States (T. D. 47955), it was held that an allowance for the weight of'the paper or foil, or both, should have been made by the collector from the pet weight used in computing the duty thereon. The protests were sustained to this extent.